DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/10/2020 has been entered.

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by PAN et al. (WO 2016/086144 A1) hereinafter “Pan”. The WO reference, Pan, was cited in IDS filed on 07/26/2019.


receiving a downlink reference signal from a base station (see [0158], receive a downlink BMRS transmission configuration and/or a RACH configuration)
receiving, from the base station, first information on a mapping relationship between downlink beam indices and uplink reference signal ports (see [0158], The RACH configuration may comprise of a mapping between BMRS sequence or index (e.g., BMRS or beam index) and one or more (e.g., a set of) parameters for a RACH or preamble transmission such as the preamble transmission sequence…; see [0265], The mapping between an SCmB downlink transmit beam and an uplink receive beam) and second information informing whether an uplink reference signal port indicates the UE’s first preferred downlink beam index or the UE’s second preferred downlink beam index (see [0205], An SCmB may indicate the BSRS sequence index in the reference signal scheduling or implicitly indicate the BSRS sequence index in the subframe number)
selecting one of the first preferred downlink beam index or the second preferred downlink beam index among the downlink beam indices based on the downlink reference signal and the second information (see [0246], select a RA resource set based on the configuration information)
and transmitting an RRC connection request message using the uplink reference signal port related to the selected downlink beam index based on the first information (see [0246], transmit the request for configuration information).

(see [0272], measurements including signal energy, SNR, SINR, RSRQ, RSRP, CQI, etc. higher than a pre-configured threshold).

As per claim 7, Pan discloses a user equipment (UE) ([0004], a transmit/receive unit (WTRU)) for transmitting a Radio Resource Control (RRC) connection request in a wireless communication system, the (UE) comprising: 
a receiver (see [0004], a receiver) configured to receive, from a base station, a downlink reference signal (see [0158], receive a downlink BMRS transmission configuration and/or a RACH configuration), first information on a mapping relationship between downlink beam indices and uplink reference signal ports (see [0158], The RACH configuration may comprise of a mapping between BMRS sequence or index (e.g., BMRS or beam index) and one or more (e.g., a set of) parameters for a RACH or preamble transmission such as the preamble transmission sequence…; see [0265], The mapping between an SCmB downlink transmit beam and an uplink receive beam) and second information informing whether an uplink reference signal port indicates the UE’s first preferred downlink beam index or the UE’s second preferred downlink beam index (see [0205], An SCmB may indicate the BSRS sequence index in the reference signal scheduling or implicitly indicate the BSRS sequence index in the subframe number)
a processor (see [0004], at least one processor) configured to select one of the first preferred downlink beam index or the second preferred downlink beam index among the downlink beam indices based on the downlink reference signal and the second information (see [0246], The WTRU may include at least one processor configured to select a RA resource set based on the configuration information)
and a transmitter (see [0004], The WTRU may include a transmitter) configured to transmit an RRC connection request message using an uplink reference signal port related to the selected downlink beam index based on the first information (see [0246], transmit the request for configuration information).

As per claim 9, Pan discloses the user equipment of claim 7, wherein the selected downlink beam index comprises a downlink beam index with highest Reference Signal Received Power (RSRP) or highest Reference Signal Received Quality (RSRQ) (see [0272], measurements including signal energy, SNR, SINR, RSRQ, RSRP, CQI, etc. higher than a pre-configured threshold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 8 and 10-12 are rejected under 35 U.S.C. §103 as being unpatentable over Pan in view of Guo et al. (US 2017/0325260 A1) hereinafter “Guo”.

Guo discloses wherein the first information is received in a Random Access Channel (RACH) response message, Downlink Control Information (DCI), or an RRC message (Guo, see [0287], via RRC signaling; [0288] via a dynamic DCI signaling)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Guo related to wherein the first information is received in a Random Access Channel (RACH) response message, Downlink Control Information (DCI) and have modified the teaching of Pan in order to improve radio interface efficiency and coverage (Guo, [0003]).

As per claim 4, Pan discloses the method of claim 1, Pan does not explicitly disclose wherein the uplink reference signal port comprises an uplink Demodulation Reference Signal (DMRS) port.
Guo discloses wherein the uplink reference signal port comprises an uplink Demodulation Reference Signal (DMRS) port (Guo, see [0251], a number of antenna ports can be configured for the DMRS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Guo related to wherein the uplink reference signal port comprises an uplink Demodulation Reference Signal (DMRS) port and have modified the teaching of Pan in order to improve efficiency and coverage (Guo, [0003]).

(Pan, see [0246], the mWTRU determine to request configuration information (e.g., to be provided in a SIB).

As per claim 6, Pan in view of Guo disclose the method of claim 2, further comprising transmitting an RACH preamble to the base station (Pan, see [0247], transmit the selected preamble to the SCmB using the selected directional mWTRU UL transmit beam), wherein the RACH response message is received in response to the RACH preamble (Pan, see [0247], Upon receiving the preamble, the SCmB may generate or select a Random Access Response (RAR) based on the received preamble.  Note that, a Random Access Response (RAR) is RACH response).

As per claim 8, Pan discloses the user equipment of claim 7, Pan does not explicitly disclose wherein the receiver is configured to receive the first information in a Random Access Channel (RACH) response message, Downlink Control Information (DCI) or an RRC message.
Guo discloses wherein the receiver is configured to receive the first information in a Random Access Channel (RACH) response message, Downlink Control Information (DCI) or an RRC message (Guo, [0287], via RRC signaling; [0288] via a dynamic DCI signaling)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Guo related to wherein the first information in a Random Access Channel (RACH) response message, Downlink Control Information (DCI), 

As per claim 10, Pan discloses the user equipment of claim 7, Pan does not explicitly disclose wherein the uplink reference signal port comprises an uplink Demodulation Reference Signal (DMRS) port.
Guo discloses wherein the uplink reference signal port comprises an uplink Demodulation Reference Signal (DMRS) port (Guo, [0251], a number of antenna ports can be configured for the BMRS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Guo related to wherein the uplink reference signal port comprises an uplink Demodulation Reference Signal (DMRS) port and have modified the teaching of Pan in order to improve efficiency and coverage (Guo, [0003]).

As per claim 11, Pan in view of Guo disclose the user equipment of claim 8, wherein the RRC message comprises a System Information Block (SIB) type message (Pan, [0246], the mWTRU determine to request configuration information (e.g., to be provided in a SIB).

As per claim 12, Pan in view of Guo disclose the user equipment of claim 8, wherein the transmitter is configured to transmit an RACH preamble to the base station (Pan, [0247], transmit the selected preamble to the SCmB using the selected directional mWTRU UL transmit beam), and wherein the receiver is configured to receive the RACH response message in response to the RACH preamble (Pan, [0247], Upon receiving the preamble, the SCmB may generate or select a Random Access Response (RAR) based on the received preamble.  Note that, a Random Access Response (RAR) is RACH response).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is 571-270-7090.  The examiner can normally be reached on M-F 9:00am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        

/PETER CHEN/Primary Examiner, Art Unit 2462